Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the previous Office action, dated October 5, 2021, has been received. By way of this reply, Applicant has amended claims 1, 16, and 26, and canceled claims 17, 24, 31, 53-54, 56, 61, 63, 65, 74, 76-77, 79, 81, 84, and 91.
Claims 1-4, 7, 9, 16, 19, 26, 29, 33, 37-38, 48, and 50-51 are currently under examination.
The rejections of record can be found in the previous Office action, dated April 5, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 24 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendments to the claims and the cancellation of claim 24 have addressed these issues, and this rejection is therefore withdrawn.

new grounds of rejection necessitated by Applicant’s amendment to the claims.

Claim 33 refers to cancelled claim 31. As this dependent claim depends from a cancelled claim, exactly how claim 33 is meant to limit the scope of the invention is not clear.

Claims 1-4, 7, 9, 16-17, 19, 24, 26, 29, 31, 33, 37-38, 48, and 50-51 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AJA), first paragraph, as failing to comply with the written description requirement.
Applicant’s amendments to the claims has addressed this issue, and this rejection is therefore withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 7, 9, 16-17, 24, 26, 29, 37-38, and 50-51 were previously rejected under 35 U.S.C. 102(b) as being anticipated by US20200407694A1 (Busser et al.).
Applicant’s amendments to the claims has addressed this issue, and this rejection is therefore withdrawn. However, Applicant’s amendments to the claims necessitate the following new grounds of rejection: 

Claims 1-3, 7, 9, 16, 26, 29, 37-38 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sentman (WO2015066262A1).
Sentman teaches a chimeric antigen receptor (CAR) T cell deficient in GM-CSF for the purpose of prevention of cytokine storm (a.k.a. cytokine releases syndrome)(para. 0011-0012). Sentman further teaches that this may be accomplished by deletion of the GM-CSF gene or with an siRNA or shRNA (para. 0005, 0018).
Sentman further teaches the use of CRISPR to affect deletion of the deletion of GM-CSF (para. 0018). Sentman also teaches the delivery of a guide RNA in addition to the Cas9 protein (para. 0026).
Sentman also teaches that the CAR construct targets the cancer-specific antigen CD19 (para. 0059).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9, 16-17, 19, 24, 26, 29, 31, 33, 37-38, 48, and 50-51 were previously rejected under 35 U.S.C. 103 as being unpatentable over US20200407694A1 (Busser et al.) in view of Neelapu et al. ("Axicabtagene Ciloleucel CAR T-Cell Therapy in Refractory Large B-Cell Lymphoma", N Engl J Med 2017; 377:2531-2544), US20200061116A1 (Novik et al.), U.S. patent 10,494,434 (Riddell et al.), and US20180371052A1 (Ma et al.)
Applicant’s amendments to the claims has addressed this issue, and this rejection is therefore withdrawn. However, Applicant’s amendments to the claims necessitate the following new grounds of rejection: 

Claims 1-4, 7, 9, 16, 19, 26, 29, 33, 37-38, 48, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Sentman (WO2015066262A1) in view of Sadelain (WO2017180989A2), Novik (US20200061116A1, cited in previous Office action), Riddell (U.S. patent 10,494,434, cited in previous Office action), and Ma (US20180371052A1, cited in previous Office action).
As stated supra, Sentman teaches a chimeric antigen receptor (CAR) T cell deficient in GM-CSF for the purpose of prevention of cytokine storm (a.k.a. cytokine releases syndrome)(para. 0011-0012). Sentman further teaches that this may be accomplished by deletion of the GM-CSF gene or with an siRNA or shRNA (para. 0005, 0018).
Sentman further teaches the use of CRISPR to affect deletion of the deletion of GM-CSF (para. 0018). Sentman also teaches the delivery of a guide RNA in addition to the Cas9 protein (para. 0026).
Sentman also teaches that the CAR construct targets the cancer-specific antigen CD19 (para. 0059).
However, Sentman is silent with regards to deletion of GM-CSF by integration of a CAR into the endogenous GM-CSF gene.
Sadelain teaches a T cell with a transgene integrated at a site within the genome of the T cell such that expression of the transgene is under control of an endogenous promoter of the T cell (para. 0013). Sadelain further teaches that said transgene may be a CAR (para. 0017). 
Sadelain further teaches that the inserted transgene may be inserted into a T cell receptor (TCR) promoter (para. 0014). Sadelain further teaches that targeted integration of a CAR 
Sadelain further teaches that the use of a CAR transgene to knockout a TCR results in higher in vitro and in vivo tumor lysis activity, proliferation and persistence than retrovirally transduced CAR T cells, while their graft versus host disease potential was removed (para. 00692).
Novik teaches treatment of CRS associated with CAR-T administration by decreasing or inhibiting production of toxic cytokine levels in a subject (para. 0197-0202) including GM-CSF. Novik further teaches the use of dual CARs (para. 0160).
Riddell teaches CARs which contain a selectable marker, such as green fluorescent protein (col. 18, lines 39-51).
Ma teaches the use of CARs which include the APRIL ligand, which binds the TAC1 receptor or the BCMA receptor, for the purpose of treating B cell malignancies (para. 0097).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above references to arrive at the claimed invention. The usefulness of deleting GM-CSF to prevent cytokine release syndrome in response to CAR-T cell therapy was known in the art, according to Sentman. The teachings of Sadelain are informative with regards to methods of deleting endogenous genes within the T cell by inserting the CAR DNA sequence. The skilled artisan would be able to apply the teachings of Sadelain to delete the GM-CSF gene within the T cell according to Sentman by means of simple substitution with a predictable chance of success. Both references give motivation to do so by describing the advantages of both deletion of GM-CSF and inserting a CAR sequence into an endogenous gene.

Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
Claims 1-4, 7, 9, 16, 19, 26, 29, 33, 37-38, 48, and 50-51 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-17, 20-23, 32, 37-42, 45-46, 48-49, 54, 56-60, 63-64, 66, 69, 71-73, 75, and 77-84 of copending Application No. 16/428,348 (reference application). 
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/Primary Examiner, Art Unit 1644